PER CURIAM.
This is an appeal from an interlocutory order granting, an injunction regulating the delivery pendente lite of the reserved share or *1022royalty conceded to belong to the complainant below of the one-eighth part of all oil produced and saved upon certain premises. The said order seems to be a proper conservative order necessary to protect the complainant’s conceded interest, and as such it should not be set aside for any of the objections set forth in the assignment of errors. The order appealed from is affirmed.